Citation Nr: 1623163	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extraschedular rating for diabetes mellitus.

2.  Entitlement to an extraschedular rating for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an extraschedular rating for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to a rating in excess of 20 percent for diabetes mellitus and granted service connection for peripheral neuropathy of the bilateral lower extremities evaluated as noncompensable.  In a March 2010 rating decision, peripheral neuropathy of the bilateral lower extremities was increased to 10 percent disabling, effective October 23, 2009.

In a decision dated in March 2015, the Board allowed a 40 percent rating for diabetes mellitus and 20 percent ratings for peripheral neuropathy of the left and right lower extremity.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Vacatur and Remand, which vacated the March 2015 Board decision to the extent that it found that the Veteran is not entitled to referral for extraschedular consideration of his increased rating claims, and remanded to the Board the those claims for extraschedular consideration. 

In April 2016, the Veteran, through his attorney, submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

As further discussed below, the Board finds that the record raises a claim for a TDIU due to diabetes mellitus and peripheral neuropathy, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion requires that this case be remanded for consideration of entitlement to extraschedular ratings for the Veteran's diabetes mellitus, and peripheral neuropathy of the left and right lower extremities, to include on a combined effects basis.  38 C.F.R. § 3.321(b) (2015); cf. Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a combined effects extraschedular rating was a place holder between the actual rating and a total rating).  Parenthetically, the Board notes that the rating for peripheral neuropathy of the left lower extremity was discontinued, effective August 25, 2014, following an above-the-knee amputation of the left leg.  Further, while the RO has granted service connection for that amputation as due to diabetes, the Board observes that the medical evidence of record supports that the amputation was the result of peripheral vascular disease, as discussed in an April 2015 VA treatment note, which is not a service-connected disability.

Additionally, in April 2016, the Veteran's attorney raised the issue of entitlement to a TDIU and submitted a March 2016 private opinion that the Veteran is precluded from gainful employment due to his service-connected disabilities, to specifically include diabetes and peripheral neuropathy.  However, for various reasons the Board finds that opinion insufficient to grant a TDIU at this time.  In particular, in finding that the Veteran is unable to stand or walk for prolonged distances due to his lower extremity neuropathy symptoms, the examiner did not address evidence that the Veteran has significant lower extremity symptoms, including pain, attributable to nonservice connected disabilities including, severe peripheral artery/vascular disease, osteoarthritis, a foot neuroma, and lumbar radiculopathy, as well as his tobacco use.  See, e.g., VA treatment notes dated in March 2013, April 2013, July 2013, September 2013, and December 2013.  The Board notes that the record shows the Veteran to have undergone a bypass grafts on his lower extremities in 1997 and 2000, proximate to his diabetes diagnosis in 1997 and prior to any neuropathy diagnosis.  

Additionally, the Board notes that while the March 2016 private examiner found that the Veteran has been unable to even perform sedentary work throughout the entire period since May 2009 due to his service-connected physical limitations, including impaired ability to stand, walk, bend, or lift, the record shows that the Veteran was gardening and using a plow in April 2013, attempted to lift a family member in bed in December 2012, and reported an upper body workout and lifting weights in December 2009.  Thus, it does not appear that the Veteran was as limited throughout the entire period as the private examiner asserts.  Thus, the March 2016 opinion is insufficient to warrant a TDIU.  Nevertheless, the Board finds that an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an evaluation by a vocational specialist.  The specialist is asked to address the functional effects of the Veteran's service-connected disabilities of diabetes mellitus and peripheral neuropathy on his ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

2.  Readjudicate the issues of entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral lower extremity on an extraschedular basis only.  In accordance with the decision in Johnson  v. McDonald, 762 F.3d 1363, (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






